Case 7:19-mj-00894 Document 1 Filed on_ 04/19/19 in TXSD Page 1 of 1

United S\ates District Coun
Southem DIEEi§t of Texas

APR 113 ZUlEl

AO 91 (Rev 8/01) Criminal Complaint ,

 

United States District Court

\ nsou'I'HERN DISTRICT oF TExAs David~l-Bradlev.@lerk
McALLEN DIvIsIoN ' 1

 

 

UNITlED STATES OF AMERICA h
V- ' CRIMINAL COMPLAINT
Juan Car|os Escalera-Huereca \

Case Number: M-19- SHl'l -M

lAE YOB: 1 980
Mexico
(Name and Address of Defendant)

/l, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about ‘ linn 17, 2019 in Hida|go COunty, in

the Southern District of Tex§s

(Track Slatutory Language of Ojj‘ense)
being then and there an alien who had previously been deported from the United States to Mexico` m pursuance of law, and thereafter
was found near Cuevitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not-theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Juan Carlos Escalera-Huereca Was encountered by Border Patrol Agents near Cuevitas, Texas on April 17, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on March 18, 2019 through Brownsville, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of
Homeland Security. On February 25, 2016, the defendant was convicted 0f8 USC 1326 Re- -Entry ofa Re'moved Alien and was
sentenced to fourty-six (46) months confinement

Continued on the attached sheet and made a part of this complaint:
RKASA S`a,\,ihc\ Di P\`ctzzq

 

dl@)l l)wf\:m€\ ¢{lFlll‘\ 3 J'$lomv\

Sworn to be e me and subscribed in my presence,

April 19, 2019 612 2 67**\/ Kel|en llLLeador ,` Senior Patro| Agent

Peter E. Ormsby , U.S. Magistrate Judge //// ZM

Name and Title of Judicial Officer ` Signature of Judicia| Officer

 

 

